Citation Nr: 1044535	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-07 124A	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
pursuant to Chapter 30, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The  Veteran had active military service from April 2007 to June 
2008. 

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 decision of the Department 
of Veterans Affairs' 


(VA) Regional Office (RO) in Atlanta, Georgia, that denied the 
benefit sought on appeal.  

FINDINGS OF FACT

1.  The Veteran served on active duty for a period of fourteen 
months on an obligated period of active duty of three years or 
more.

2.  The Veteran was separated from the Army with service less 
than three years, but her separation was due to a condition not 
considered a disability, not due to the Veteran's own willful 
misconduct, and which interfered with her performance of duty. 


CONCLUSION OF LAW

The criteria for eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code (Montgomery GI Bill), have been met. 38 U.S.C.A. §§ 
3011, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.7042 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim.  This is so because the Board is taking action 
favorable to the Veteran by awarding basic eligibility for 
assistance benefits under Chapter 30, Tile 38 United States Code; 
a decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by showing that he or she first 
entered into active duty as a member of the armed forces after 
June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 
21.7042(a).  Further, the individual must also have served an 
obligated period of active duty.  In the case of an individual 
with an obligated period of service of three years or more, the 
individual must have completed at least three years of continuous 
active duty; or in the case of an individual whose initial 
obligated period of service is less than three years, served at 
least two years of continuous active duty.  
38 C.F.R. § 21.7042(a)(2).   

An individual need not have served the requisite amount of time 
if he or she was discharged or released from active duty for any 
one of the following reasons: (i) for a service-connected 
disability; (ii) for a medical condition which preexisted service 
on active duty and which VA determines is not service connected; 
(iii) under 10 U.S.C. 1173 (hardship discharge); (iv) for 
convenience of the government (A) after completing at least 20 
continuous months of active duty of an obligated period of active 
duty that is less than three years, or (B) after completing 30 
continuous months of active duty of an obligated period of active 
duty that is at least three years; (v) involuntarily for the 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of the military department 
concerned in accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of Transportation with 
respect to the Coast Guard when it is not operating as a service 
in the Navy; or (vi) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with the 
individual's performance of duty, as determined by the Secretary 
of each military department in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5). 


 
Here, there is no dispute that the Veteran first entered into 
active duty as a member of the armed forces after June 30, 1985 
and that she served less than her four year contracted term of 
service.  The RO has denied the Veteran's claim because it was 
essentially found that she had insufficient qualifying service 
and did not qualify for any exceptions authorized by Congress.  
The Board disagrees and finds that her discharge meets one of the 
exceptions to the general rule for eligibility in that it was due 
to a physical or mental condition that interfered with the 
performance of her duties and did not result from misconduct.  38 
C.F.R. § 21.7042(a)(5)(vi).

Prior to undertaking a legal analysis of this regulatory 
exception, a review of the pertinent facts would be helpful.  In 
June 2008 the Veteran received an honorable discharge due to 
pregnancy.  As documented in two newspaper articles submitted by 
the  Veteran, during the course of her active duty the  Veteran's 
master sergeant was reprimanded and reduced in rank for having 
sex with her at the age of nineteen while under his chain of 
command, providing her alcohol, and violating a no-contact order 
with her. She further alleged that he threatened to choke her 
when she was seen with another soldier who she was dating.  It 
appears that as a result of their relationship, the Veteran 
became pregnant.   The master sergeant received three charges for 
failing to obey orders and regulations, cruelty and maltreatment, 
and obstruction of justice.  In exchange for immunity, the 
Veteran testified against him.  

Prior to her discharge, in April 2008 an examination was 
conducted and the discharge was "strenuously recommended" and 
"without delay" due to the severe stress she was under due to 
the incident and its surrounding legal matters.  The examiner 
noted that it was "well documented" in the medical literature 
that such stress causes increased cortisol levels, which are 
directly associated with intrauterine growth retardation which 
may cause developmental delays, lower IQ's, increased risk of 
cerebral palsy, and fetal and perinatal death.  An April 2008 
Memorandum for Record from the  Veteran's military trial attorney 
essentially documents that the position of the Chief of Military 
Justice-Yongsan in response to this report was that the pending 
court-martial of the master sergeant outweighed the risks to the  
Veteran's unborn child and that there was reluctance to her 
discharge.  It appears the Veteran's discharge was processed on 
June 25, 2008, the exact date determined by the examiner to be 
the "latest date" that the Veteran could possibly travel safely 
by air as it marked the end of the seventh month of her 
pregnancy.

Also prior to her discharge, the  Veteran was given an letter 
bearing the date of April 3, 2008 from the Army Continuing 
Education System Yongsan Education Center, which notified her 
that she was being discharged for a physical condition that 
interfered with duty, and that she would receive one month of 
education benefits for each month served.  In a February 2009 
determination of the RO, this document was apparently dismissed 
as "1-1 benefits" are "never authorized."

Given this factual background, the Board will now turn to the 
legal analysis of the issue.  Taking the regulatory exception 
piece-by-piece, the Veteran's discharge was for a physical or 
mental condition that was not characterized as a disability.  Her 
DD214 Form clearly indicates that she received an honorable 
discharge due to pregnancy and the April 3, 2008 document 
supports that this was not characterized as a disability as both 
"preexisting medical condition" and "service connected 
disability discharge" were not circled as bases for her 
separation.

The Board finds no dispute that her discharge did not result from 
her own willful misconduct.  This is clearly supported by the 
newspaper articles documenting the master sergeant's conviction, 
as well as the April 2008 medical evaluation.

Further, the condition interfered with the Veteran's performance 
of her duty as determined by her military department.  The April 
3, 2008 letter clearly indicates that the discharge was for a 
"physical condition that interferes with duty."  This fact is 
also, again, supported by the April 2008 medical evaluation 
report.
 
As such, the Board finds that the evidence here shows that the 
Veteran was separated from service due to a mental condition that 
was not considered to be a disability nor was it due to her own 
willful misconduct, but clearly interfered with her ability to 
perform her duties satisfactorily.  The exception set forth in 38 
C.F.R. § 21.7042(a) (5)(VI) has been met and the Veteran is 
eligible for Chapter 30 benefits.

ORDER
 
Entitlement to eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code (Montgomery GI Bill), is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of  Veterans Affairs


